Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument that Gilmore’s teaching of first and second threads inclined in an opposed manner is not combinable with closest art Kiilerich is persuasive. More specifically, Gilmore teaches its nut is an encoder and while it is axially locked with respect to the stationary portion, it is also designed to rotate (¶77) with respect to the stationary portion. This is in direct opposition to both Kiilerich (fig 6, nut 207) and Applicant (claim 1); thus there is no reason to apply the first and second threads of Gilmore as the threads associated with the encoder nut is used for a different purpose would change the principle operation of Kiilerich.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783